In an action to recover damages for personal injuries sustained by the plaintiff when she slipped and fell upon a crosswalk in a public highway, judgment in favor of plaintiff against the defendant, entered upon the verdict of a jury, reversed on the law, with costs, and complaint dismissed, with costs. If we take the facts established by the proofs, and the proper inferences therefrom, in a light most favorable to the plaintiff, as matter of law she failed to prove facts sufficient to constitute a cause of action against the municipality. (Balzer v. City of New York, 279 N. Y. 742; Dupont v. Village of Port Chester, 204 id. 351, 354; Lichtenstein v. The Mayor, 159 id. 500; Egan v. City of New York, 175 App. Div. 358.) The authorities upon which the respondent relies, including Rosenberg v. City of New York (256 App. Div. 927 [2d Dept.]; affd., 280 N. Y. 815), have reference to accidents on sidewalks, as to which the city’s obligation to clean them of snow and ice within a reasonable time is more impressive and stringent. (Egan v. City of New York, supra.) Lazansky, P. J., Hagarty, Carswell, Taylor and Close, JJ., concur.